Filed 5/18/21 P. v. Salas CA2/6

     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


THE PEOPLE,                                                   2d Crim. No. B309704
                                                           (Super. Ct. No. 2005034146)
     Plaintiff and Respondent,                                  (Ventura County)

v.

ALEJANDRO SALAS,

     Defendant and Appellant.



      In 2005, Alejandro Salas pled guilty to a charge of receiving
stolen property. (Pen. Code, § 496, subd. (a).)1 He initially was
placed on probation, but was later sentenced to a two-year term
in state prison.
      In 2020, Salas filed a postconviction motion under
Proposition 47 and section 1170.18 seeking to reduce the 2005
felony conviction to a misdemeanor. He appeals the trial court’s
denial of that motion. The court found Salas ineligible for relief


         1   All statutory references are to the Penal Code.
because he has prior “super strike” convictions, as set forth in
section 667, subdivision (e)(2)(C)(iv) (hereafter
“§ 667(e)(2)(C)(iv)”). (See People v. Zamarripa (2016) 247
Cal. App. 4th 1179, 1183-1184 (Zamarripa).)
       We appointed counsel to represent Salas in this appeal
After an examination of the record, counsel filed an opening brief
which raises no arguable issues. We advised Salas he had 30
days within which to personally submit any contentions or issues
that he wished us to consider. He subsequently filed a 12-page
typewritten supplemental brief.
       Because this is an appeal from an order denying
postconviction relief, Salas is not entitled to our independent
review pursuant to People v. Wende (1979) 25 Cal. 3d 436. (People
v. Serrano (2012) 211 Cal. App. 4th 496, 501; People v. Cole (2020)
52 Cal. App. 5th 1023, review granted Oct. 14, 2020, S264278.)
We do, however, consider the issues raised in Salas’s
supplemental brief.
       Salas was convicted of second degree murder and three
attempted murders in case No. 2008006111. (§§ 187, subd. (a),
189; 664/187, subd. (a).) We affirmed those convictions. (People
v. Hernandez et al. (June 24, 2013, B229363) [nonpub. opn.].)
Salas’s murder conviction was later vacated pursuant to section
1170.95, but we affirmed the trial court’s order denying his
petition for resentencing on the attempted murder convictions.
(People v. Salas (Jan. 4, 2021, B301365) [nonpub. opn.].)
       Section 1170.18, which was enacted as part of Proposition
47, allows a defendant convicted of certain felony drug and theft
offenses to petition the trial court to recall the felony sentence
and to resentence him or her to a misdemeanor. (§ 1170.18, subd.
(a).) The applicable offenses include receiving stolen property if




                                2
the value of the property did not exceed $950. (§§ 1170.18, subds.
(a) & (b), 496, subd. (a).)
       Section 1170.18 does not apply, however, “to a person who
has one or more prior convictions for an offense specified in
clause (iv) of subparagraph (C) of paragraph (2) of subdivision (e)
of Section 667 or for an offense requiring registration pursuant to
subdivision (c) of Section 290.” (§ 1170.18, subd. (i).) Among the
disqualifying offenses is “[a]ny homicide offense, including any
attempted homicide offense, defined in Sections 187 to 191.5,
inclusive.” (§ 667(e)(2)(C)(iv)(IV), italics added.)
       Salas contends the trial court erred by finding he is
disqualified from relief under Proposition 47 and section 1170.18.
It is undisputed, however, that appellant suffered three “super
strike” convictions for attempted murder before seeking
reclassification of his 2005 felony conviction. (See Zamarripa,
supra, 247 Cal.App.4th at p. 1183.) None of appellant’s
arguments can overcome the fact that these prior convictions
render him ineligible for the requested relief. (Id., at pp. 1183-
1184; see People v. Hatt (2018) 20 Cal. App. 5th 321, 328-329.)
       The appeal is dismissed.




                                     PERREN, J.

We concur:



      GILBERT, P.J.                  YEGAN, J.




                                 3
                     Nancy Ayers, Judge
              Superior Court County of Ventura
               ______________________________

     Richard B. Lennon, under appointment by the Court of
Appeal, for Defendant and Appellant.
     No appearance for Plaintiff and Respondent.




                              4